*400On this record, there is no basis to disturb the IAS court’s determination crediting the consistent testimony of plaintiff tenant that the landlord’s principal gave him permission to sign her name in the owner-authorization section of the building-renovation application. There was no basis to conclude that the court’s findings of fact could not be reached under any fair interpretation of the evidence, especially where, as here, those findings rest in large measure on witness credibility (Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). As between the parties, the tenant did not falsely or fraudulently submit the landlord’s authorization to the proposed renovations when he signed the landlord’s signature pursuant to the landlord’s instruction. Concur—Lippman, P.J., Gonzalez, Sweeny and Catterson, JJ.